Exhibit Pool 9 LEASE AGREEMENT Among each Owner listed on Schedule AA attached hereto with respect to the related Project as Landlord and UNIVERSAL COMMERCIAL CREDIT LEASING III, INC., a Delaware corporation as Tenant LEASE AGREEMENT THIS LEASE AGREEMENT, dated as of April 3 0,1998 (this "Lease"), is made and entered into among M-SIX PENVEST II BUSINESS TRUST, a Delaware business trust, and each other Owner listed on Schedule AA hereto through which it directly or indirectly owns its interests in a Project (together with their respective successors and assigns, herein called "Landlord", either individually or collectively as appropriate in the context used) having an address at C/o U.S. Realty Advisors, LLC, 1370 Avenue of the Americas, 29th Floor, New York, New York 10019, and UNIVERSAL COMMERCIAL CREDIT LEASING III, INC., a Delaware corporation(together with its successors and assigns, herein called "Tenant"), having an address at 3 00 Delaware Avenue, Suite 571, Wilmington, Delaware ARTICLE 1. 1.1Lease of Premises; Title and Condition. (a)In consideration of the rents and covenants herein stipulated to be paid and performed by Tenant and upon the terms and conditions herein specified, Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the premises (the "Premises") consisting of: (i)each of those certain parcels of land more particularly described on Schedule A, attached hereto and made a part hereof, together with all of the Landlord's right, title and interest, if any, in and to (1) all easements, rights-of-way, appurtenances, and other rights and benefits belonging to each of the parcels of land, and (2) all public or private streets, roads, avenues, alleys, or passageways, open or proposed, on or abutting each of the parcels of land, and any award made or to be made in lieu thereof (collectively, the "Land"); and (ii)all buildings located on the Land, together with all plumbing, electrical, ventilating, heating, cooling, lighting and other utility systems, equipment, ducts and pipes attached to or comprising a part thereof (the "Improvements"); and (iii)all furnaces, boilers, machinery, motors, compressors, elevators, fittings, piping, conduits, ducts, air conditioners, partitions, mechanical, electrical and HVAC systems and apparatus of every kind and all other fixtures, equipment and other personalty owned by Landlord and located on, attached, affixed or incorporated into the Land and Improvements including, without limitation, all seating, tables, beds, draperies, cabinetry, chairs, mirrors, nightstands, furniture, furniture accessories, bathroom accessories, floor coverings, curtains, lighting, appliances, lighting fixtures, tableware, table accessories, kitchen and laundry equipment, audio-visual equipment, wall decorations, office furniture, office and conference accessories, television wiring and jacks, and other miscellaneous furniture, fixtures and equipment now or hereafter located on the Land and used in the operation of the Improvements, including, without limitation, all replacements thereof (the "FF&E"). Notwithstanding anything to the contrary in the foregoing, the Premises and the FF&E shall not include Tenant's or any sublessee's tradenames or trademarks or the right to use the same, Tenant's or any sublessee's reservation system, Tenant's or any sublessee's proprietary computer software and Tenant's or any sublessee's telephone and wiring system (collectively, the "Tenant's Personal Property"), which shall remain the property of Tenant, or its affiliates, as the case may be. Each parcel of Land, together with the Improvements and FF&E located thereon is sometimes referred to as a "Project". In addition, Tenant may from time to time own or hold under lease from persons other than Landlord, Tenant's Personal Property and personal property located on or about the Land and Improvements that are not subject to this Lease. The Premises are leased to Tenant in their present condition without representation or warranty by Landlord and subject to the rights of parties in possession, to the existing state of title and any state of facts which an accurate survey or physical inspection might reveal, to all applicable Legal Requirements (as hereinafter defined) now or hereafter in effect and subject to those matters listed in Schedule B, attached hereto and made apart hereof (the "Permitted Exceptions"). (b)Tenant has examined the Premises and title to the Premises and has found all of the same satisfactory for all purposes. Tenant acknowledges that Tenant is fully familiar with the physical condition of the Premises and that the Landlord makes no representation or warranty, express or implied, with respect to same. THE LEASE OF THE PREMISES IS ON AN "AS IS" BASIS, IT BEING AGREED THAT TENANT WILL LEASE THE PREMISES IN THEIR PRESENT CONDITION, WITH ALL FAULTS. LANDLORD HEREBY DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE RELATIVE TO THE PREMISES OR ANY COMPONENT PART THEREOF. Tenant acknowledges and agrees that no representations or warranties have been made by Landlord, or by any person, firm or agent acting or purporting to act on behalf of Landlord, as to (i) the presence or absence on or in the Premises of any particular materials or substances (including, without limitation, asbestos, hydrocarbons or hazardous or toxic substances), (ii) the condition or repair of the Premises or any portion thereof, (iii) the value, expense of operation or income potential of the Premises, (iv) the accuracy or completeness of any title, survey, structural reports, environmental audits or other information provided to Tenant by any third party contractor relative to the Premises (regardless of whether the same were retained or paid for by Landlord), or (v) any other fact or condition which has or might affect the Premises or the condition, repair, value, expense of operation or income potential thereof. Tenant represents that the officers of Tenant are knowledgeable and experienced in the leasing of properties comparable to the Premises and agrees that Tenant will be relying solely on Tenant's inspections of the Premises in leasing the Premises. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN NEGOTIATED AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION BY THE LANDLORD OF, AND THE LANDLORD DOES HEREBY DISCLAIM, ANY AND ALL WARRANTIES BY THE LANDLORD, EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES OR ANY PORTION THEREOF, WHETHER ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY OTHER LAW NOW OR HEREAFTER IN EFFECT OR OTHERWISE, AND TENANT HEREBY ACKNOWLEDGES AND ACCEPTS SUCH EXCLUSION, NEGATION AND DISCLAIMER. 1.2Use. Tenant may use the Premises for any lawful purpose. Landlord and its agents and designees may enter upon and examine the Premises at reasonable times, subject to the provisions of Section 10.16. In no event shall any Project or any portion thereof be used for any purpose which violates any of the provisions of this Lease, including but not limited to, provisions with respect to compliance with Legal Requirements (as defined in Section 2.2(b) hereof) and other recorded covenants, restrictions or agreements which are applicable to any Project or to a shopping center, if any, of which a Project is a part. Tenant shall not use, occupy or permit any Project to be used or occupied, nor do or permit anything to be done in or on a Project in a manner which would (i) violate any certificate of occupancy or equivalent certificate affecting any of the Projects or violate any zoning or other law, ordinance or regulation, (ii) make void or voidable any insurance then in effect with respect to any of the Projects, (iii) materially and adversely affect in any manner the ability of Tenant to obtain fire and other insurance which Tenant is required to furnish hereunder, (iv) cause any injury or damage to the Improvements which is not repaired in accordance with the provisions of this Lease, or (v) constitute a public or private nuisance or waste; provided that all of the foregoing shall be qualified to the extent otherwise provided elsewhere in this Lease. Tenant shall not conduct its business operation in any Project unless and until (and only during such time as) all necessary certificates of occupancy, permits, licenses and consents from any or all appropriate governmental authorities applicable to such Project have been obtained by Tenant, at Tenant's sole cost and expense, and are in full force and effect. 1.3Terms. The Premises are leased for a primary term of twenty-one (21) years (the "Primary Term"), and, at Tenant's option, for up to two (2) ten (10) year consecutive additional terms (the "Extended Terms,"), unless and until the term of this Lease shall expire or be terminated pursuant to any provision hereof. The Primary Term and each Extended Term (collectively, the "Term") shall commence and expire on the dates set forth in Schedule C attached hereto and made a part hereof. So long as no Event of Default (as hereinafter defined) shall have occurred and be continuing, Tenant may elect to exercise its option to extend the term of this Lease for an Extended Term by giving written notice thereof to Landlord not later than (i) October 31, 2016, with respect to the first Extended Term, and (ii) April 30, 2028, with respect to the second Extended Term. Each notice of election to extend the term of this Lease given in accordance with the provisions of this Section 1.3 shall automatically extend the term of this Lease for the Extended Term selected, without further writing; provided, however, either party, upon request of the other, shall execute and acknowledge, in form suitable for recording, an instrument confirming any such extension. Each Extended Term shall be upon the same terms as provided in this Lease for the Primary Term, except as otherwise stated herein. Tenant shall not be entitled to extend the term of this Lease for any Extended Term unless Tenant shall have extended the term of this Lease for the preceding Extended Term, if any. Tenant shall not be allowed to exercise an option to extend with respect to individual Projects, but may only exercise such option with respect to all Projects covered by this Lease at the time of such exercise. 1.4Rent. (a) Tenant shall pay to Landlord by federal funds wire transfer in immediately available funds (in U.S. Dollars) as basic rent for the Premises the amounts set forth in Schedule D attached hereto and made a part hereof (the "Basic Rent") on the dates set forth therein (or if any such date falls on a day which is not a Business Day (as hereinafter defined), the next succeeding Business Day, the "Payment Dates"), to the following account: ABA No. 071000505 LaSalle Chgo/M-Six Penvest II Business Trust/AC-2090067 Further Credit Account No. 67-7930-901 Attn: Cash Collateral Management X47304 or to such other account or to such address or to such other person as Landlord from time to time may designate. In addition, during all Extended Terms, the Basic Rent shall be as set forth in Schedule D,. A "Business Day" is defined as any day other than a Saturday or Sunday or other day on which the banks in New York, New York are authorized or required to be closed. (b)All taxes, costs, expenses and amounts which Tenant is required to pay pursuant to this Lease (other than Basic Rent), together with every fine, penalty, interest and cost which may be added for non-payment or late payment thereof, shall constitute additional rent ("Additional Rent").
